Citation Nr: 9927092	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  93-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 for service 
connected low back disorder.

2.  Entitlement to an earlier effective date for the award of 
service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel




INTRODUCTION

The veteran's active military service extended from September 
1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  That rating decision granted 
service connection for a low back disorder secondary to the 
veteran's service connected residuals of a shell fragment 
wound, and assigned a 20 percent disability rating effective 
May 16, 1990. 

This matter was appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") on the issue of timeliness of notice of 
disagreement.  The Court held that a timely notice of 
disagreement was filed to the September 1991 RO rating 
decision.  Therefore the case must be remanded to address the 
underlying issues that the veteran disagreed with.  


REMAND

In a September 1991 rating decision the RO granted service 
connection for a low back disorder secondary to the veteran's 
service connected residuals of a shell fragment wound.  In 
this decision the RO assigned a 20 percent disability rating 
for the low back disability with an effective date of May 16, 
1990. 

In May 1992 the veteran filed his notice of disagreement.  He 
specifically took issue with the disability rating assigned 
and the effective date assigned for service connection.  The 
RO has not addressed these two issues. This must be done.  

The case is REMANDED to the RO for the following development:


1.  The RO should consider the issue of 
entitlement to a rating in excess of 20 
for service connected low back disorder.  
In this regard, the RO should give full 
consideration to the following decision: 
Fenderson v. West, 12 Vet. App. 119 
(1999).  This issue involves the original 
rating award and is distinctly different 
from an issue involving increased rating.  
The RO is reminded that at the time of an 
initial rating, separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts found.  

2.  The RO should consider the issue of 
entitlement to an earlier effective date 
for the award of service connection for a 
low back disorder.

3.  Subsequently, if the decision of the 
RO is adverse, the RO should issue the 
veteran and his attorney a Statement of 
the Case covering all the pertinent 
evidence, law and regulatory criteria.  
They should be afforded a reasonable 
period of time in which to respond, and 
informed of the requirements for filing a 
timely substantive appeal.

4.  If a timely substantive appeal is 
filed, the case should be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












